UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4350



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FELIPE RODRIGUEZ-FLORES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-03-427)


Submitted:   June 10, 2005                 Decided:   June 28, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vaughan S. Winborne, Jr., Raleigh, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Michael F. Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Felipe Rodriguez-Flores appeals the district court’s

judgment imposed pursuant to his guilty plea to illegal reentry

following deportation, in violation of 8 U.S.C. §§ 1326(a), (b)

(2000), possession with intent to distribute methamphetamine, in

violation of 21 U.S.C. § 841 (2000), and being an alien in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(5)

(2000).   He does not contest his conviction, but rather only his

sentence, on appeal.

          Rodriguez-Flores asserts that he was denied his Sixth

Amendment right to confront the evidence against him, because

proper, reliable evidence of his probation violation did not exist.

Specifically, Rodriguez-Flores asserts that his inability to test

the veracity of the criminal history materials concerning his

probation violation violates the heart of the Confrontation Clause,

and that Blakely v. Washington, 124 S. Ct. 2531 (2004), “argues

strongly for a rigorous observance of constitutional guarantees”

that would prohibit the finder of fact from basing his decision on

“flimsy or non-existent evidence.”

          After careful review of the record, we conclude that any

error by the district court is harmless because even if the

probation violation at issue were not assessed against him, and

Rodriguez-Flores’ criminal history score was reduced by two points

as he requests, Rodriguez-Flores would still be subject to Criminal


                              - 2 -
History Category IV.*   Accordingly, we affirm his conviction and

sentence.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




     *
      We note that contrary to Rodriguez-Flores’ assertion on
appeal, the district court originally sentenced him under Criminal
History Category IV.

                              - 3 -